UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WHITEHEAD ASSOCIATES,
INCORPORATED; CHESAPEAKE OUTDOOR
ENTERPRISES, INCORPORATED; PNE
MEDIA, INCORPORATED,
Plaintiffs-Appellants,
                                                                      No. 98-2716
v.

MONTGOMERY COUNTY COUNCIL;
MONTGOMERY COUNTY, MARYLAND;
MONTGOMERY COUNTY EXECUTIVE,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-97-2171-AW)

Argued: November 30, 1999

Decided: January 13, 2000

Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: James David Dalrymple, JAMES D. DALRYMPLE,
ESQ., P.C., Gaithersburg, Maryland, for Appellants. Clifford Lee
Royalty, Assistant County Attorney, Rockville, Maryland, for Appel-
lees. ON BRIEF: Charles W. Thompson, Jr., County Attorney, Karen
Federman Henry, Associate County Attorney, Rockville, Maryland,
for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

We consider here a challenge by three billboard owners to a county
billboard ordinance. The district court granted summary judgment to
the County. We affirm, albeit on different grounds than those relied
on by the district court.

I.

Whitehead Associates, Incorporated, Chesapeake Outdoor Enter-
prises, Incorporated, and PNE Media, Incorporated engage in the out-
door advertising business. They own three billboards in Montgomery
County, Maryland, which they erected in 1965 and have continuously
used since that time.

In 1986, the Montgomery County Council revised its zoning ordi-
nance to prohibit all billboards advertising products or businesses "not
connected with the site or building on which they are located." Mont-
gomery County, Md., Code § 59-F-1.65 (1986). In 1992 the County
Council further amended the zoning ordinance to provide a five-year
amortization period. Thus, after the 1992 revisions, the ordinance pro-
vided in relevant part:

          Commercial signs or structures that advertise products or
          businesses not connected with the site or building on which
          they are located are prohibited. The only exceptions to this
          prohibition are: . . . (b) Commercial signs or structures that

                    2
          are prohibited by this section and that were lawful on July
          28, 1986 . . . . These signs or structures may be continued
          for a period of five years from July 13, 1992. At the end of
          this five-year amortization period, the signs or structures
          must be removed within 90 days at the owner's expense.

Montgomery County, Md., Code § 59-F-1.65 (1992).

Pursuant to this ordinance, the County ordered Whitehead to
remove its billboards in 1997. Whitehead responded by filing suit in
the Circuit Court for Montgomery County against Montgomery
County, the County Council, and the County Executive, alleging that
the ordinance exceeded the County's zoning authority under state law
and conflicted with a state requirement that a county pay fair market
value for any lawfully erected billboards that it subsequently orders
removed. The complaint also asserted other claims, including an alle-
gation that the ordinance worked an unconstitutional taking, which
are not pursued on appeal.

After Montgomery County removed the case to federal court, the
court granted motions to join Chesapeake and PNE as additional
plaintiffs. The parties filed cross motions for summary judgment. In
addition to opposing the billboard owners' arguments as to the ordi-
nance, the County maintained that limitations barred the owners'
claims. Without reaching the limitations question, the district court
granted the County summary judgment, rejecting the owners' chal-
lenges to the ordinance. The billboard owners appeal.

II.

We need not address the owners' challenges to the ordinance
because the applicable statute of limitations bars them from raising
these contentions.

Section 5-101 of the Courts and Judicial Proceedings Article of the
Maryland Annotated Code provides the applicable statute of limita-
tions. It states that a civil action must be brought"within three years
from the date [the cause of action] accrues." Md. Code Ann., Cts &
Jud. Proc., § 5-101 (1998). The billboard owners maintain that their

                     3
cause of action did not accrue until 1997, when the ordinance's
amortization period expired and the County sought to enforce the
ordinance by ordering them to remove their billboards. See Reply
Brief at 2 ("It is the Appellees' attempt to enforce the 1992 ordinance
that gave rise to Appellants' need to institute this suit, and the statute
of limitations did not begin to run until May 29, 1997 [when the
County ordered Whitehead to remove its billboards].").

We considered a similar contention in National Advertising Co. v.
City of Raleigh, 947 F.2d 1158, 1161 (4th Cir. 1991). There a bill-
board owner also challenged an amortization provision in a local bill-
board ordinance. The owner in that case maintained that its cause of
action did not accrue until the expiration of the amortization period.
We rejected the argument, concluding instead that the billboard
owner's claim accrued on the date that the local government passed
the challenged billboard ordinance. We reasoned that the "cause of
action arose when the ordinance was enacted because it was then, if
at all, that [the billboard owner] suffered the regulatory interference
with the primary uses of its property." Id. at 1163.

Although City of Raleigh involved a 42 U.S.C. § 1983 claim, the
logic of that case controls here because federal law as to when a cause
of action accrues is identical to Maryland law. Both follow the "dis-
covery" rule. Compare Cox v. Stanton, 529 F.2d 47, 50 (4th Cir.
1975) ("Federal law holds that the time of accrual is when plaintiff
knows or has reason to know of the injury which is the basis of the
action"), with Hecht v. Resolution Trust Corp ., 635 A.2d 394, 399
(Md. 1994) (Maryland law holds that "a cause of action accrues when
a plaintiff in fact knows or reasonably should know of the wrong").

Applying the City of Raleigh rationale here, the owners' cause of
action clearly accrued in 1992 when the County Council enacted the
challenged amortization provision. On that date"the useful lives of
[the owners'] nonconforming signs were shortened" to five years. See
City of Raleigh, 947 F.2d at 1163. Thus if the owners "suffered regu-
latory interference" with their property interests, id., it was in 1992
when the amortization provision was enacted, not in 1997 when the
amortization period expired.

In their second amended complaint, the owners allege that they
"erected the subject billboards in 1965 and have continuously used

                     4
the billboards since." Thus, it is undisputed that they owned the bill-
boards when the County Council enacted the amortization provision
in 1992. However, the owners did not file this lawsuit until 1997, five
years after their cause of action accrued. Hence, Section 5-101's
three-year limitations period bars the owners' suit.

III.

Because the applicable statute of limitations bars the owners' cause
of action, we affirm the district court's order granting summary judg-
ment to the County.

AFFIRMED

                    5